[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 09-15990
                                                         FEBRUARY 8, 2011
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________                CLERK

                   D. C. Docket No. 09-00112-CR-T-E

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

TIOMBE HARRIS,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     _________________________

                           (February 8, 2011)

Before PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Daniel G. Hamm, appointed counsel for Tiombe Harris, has filed a motion

to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merits

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Harris’s convictions and sentences are AFFIRMED.




                                          2